USCA4 Appeal: 21-1625      Doc: 9         Filed: 06/02/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 21-1625


        DAVID M. THOMPSON,

                             Plaintiff - Appellant,

                      v.

        U. S. JUSTICE DEPARTMENT,

                             Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Newport News. Arenda L. Wright Allen, District Judge. (4:19-cv-00033-AWA-LRL)


        Submitted: May 18, 2022                                             Decided: June 2, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        David M. Thompson, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1625      Doc: 9         Filed: 06/02/2022    Pg: 2 of 2




        PER CURIAM:

               David M. Thompson appeals the district court’s order granting summary judgment

        to Defendant in this civil action alleging violations of the Freedom of Information Act. We

        have reviewed the record and find no reversible error. Accordingly, we affirm for the

        reasons stated by the district court. Thompson v. U.S. Justice Dep’t, 4:19-cv-00033-AWA-

        LRL (E.D. Va. Mar. 29, 2021). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                      AFFIRMED




                                                    2